Citation Nr: 0029969	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  93-21 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for muscle pain as a 
chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for generalized joint 
pain as a chronic disability resulting from an undiagnosed 
illness.

3.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1992.  She also served in the Southwest Asia Theater 
of Operations from October 27, 1990, to May 6, 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1995, in which the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claims of 
entitlement to service connection for muscle pain, 
generalized joint pain, and fatigue, as chronic disabilities 
resulting from an undiagnosed illness.  The veteran 
subsequently perfected an appeal of that decision.

The Board notes that the veteran submitted additional medical 
evidence to the Board and did not waive her right to have 
this evidence initially considered by the RO.  However, upon 
review of this evidence, the Board finds that it is not 
relevant to the veteran's claims on appeal, and therefore, 
remanding these claims so that the RO can first review this 
evidence is not necessary and does not prejudice the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993);38 C.F.R. 
§ 20.1204(a) (1999).

The Board also notes that the veteran's claim of entitlement 
to service connection for chest pain as a chronic disability 
resulting from an undiagnosed illness was denied in the 
Board's April 1998 decision along with other claims and will 
not be re-addressed in this decision.



FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's chronic disability manifested by fatigue, 
muscle pain, and generalized joint pain, has been attributed 
to the known clinical diagnosis of chronic fatigue syndrome.


CONCLUSIONS OF LAW

1.  Service connection for muscle pain as a chronic 
disability resulting from an undiagnosed illness is not 
established. 38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317 (1999).

2.  Service connection for generalized joint pain as a 
chronic disability resulting from an undiagnosed illness is 
not established. 38 U.S.C.A. § 1117 (West 1991 and Supp. 
1999); 38 C.F.R. § 3.317 (1999).

3.  Service connection for fatigue as a chronic disability 
resulting from an undiagnosed illness is not established. 38 
U.S.C.A. § 1117 (West 1991 and Supp. 1999); 38 C.F.R. § 3.317 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under current law, once a veteran files a claim, the VA is 
required to assist a claimant in developing all facts 
pertinent to his or her claim for VA benefits, unless no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement to benefits.  This 
required assistance includes requesting information from 
other Federal departments or agencies, obtaining relevant 
evidence identified by the claimant, and providing a medical 
examination to the claimant when such examination may 
substantiate entitlement to the benefits sought.  38 U.S.C.A. 
§ 5107(a).  

With regard to this requirement, the Board acknowledges the 
argument of the veteran's representative, to the effect that 
the VA examiners may not have complied with the April 1998 
remand instructions.  However, careful review of the 
examination reports reveals that the examiners reviewed the 
claims folder, conducted special tests deemed necessary, 
discussed the veteran's symptomatology and provided opinions 
as to whether the veteran could be diagnosed with a known 
clinical disorder.  The examination reports are quite 
sufficient with respect to the Board's directives, and 
another remand at this point would serve only to further 
delay adjudication of the veteran's claim.  Moreover, the 
Board finds that the VA has satisfied the duty to assist the 
veteran in the development of her claims.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

Current VA regulations implementing the Persian Gulf War 
Veterans' Act establish that service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, to include, but 
not limited to, fatigue, signs or symptoms involving skin, 
headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychologic signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(a)(b) (1997).  The 
chronic disability must have became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 C.F.R. § 3.317(a) (1997).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1997).  Further, a chronic 
disability is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3) (1997).  The 6-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.  

However, compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure form active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (1997).   

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (1997).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.  

As noted above, the veteran's service personnel records 
indicate that she served on active duty in the Southwest Asia 
Theater of Operations in Saudi Arabia from October 27, 1990, 
to May 6, 1991.  Accordingly, she is a Persian Gulf Veteran 
within the meaning of the regulation.  Her service medical 
records do not indicate that she complained of muscle pain, 
generalized joint pain, or fatigue while in service.

The veteran contends that while in Saudi Arabia during the 
Persian Gulf War she was exposed to smoke from the burning 
oil wells, and that she took all the medications given to her 
by the military to prevent disease and protect her from 
biological and chemical warfare.  She also asserts that ever 
since she served in the Southwest Asia Theater of Operations 
she has suffered from intermittent muscle and joint pain 
which is migratory, low grade fevers, and fatigue.  According 
to the veteran, these symptoms have increased in severity 
over the years.

Medical evidence of record includes multiple VA examination 
reports.  In October 1993 the veteran had examinations of her 
bones, arteries/veins, heart, muscles, trachea/bronchi, 
joints, a hypertension evaluation and a general medical 
evaluation.  The muscle examination report noted no pain in 
evidence, but decreased grip strength in the arms bilaterally 
with easy fatigue.  The muscles were noted to be within 
normal limits.  The joints and bones examinations found no 
swelling, no deformity, full range of motion in the knees, no 
angulation, no shortening, and no false motion.  A diagnosis 
of a history of stress fractures with no residuals was 
provided.  The general medical examination report noted the 
veteran's complaints of chronic fatigue, and reported that 
her lymphatic and hemic systems, nervous system, digestive 
system were normal, again she was diagnosed with a history of 
stress fractures; however, on this examination the examiner 
also noted that she was a Persian Gulf veteran in the 
diagnosis section of the examination report.  The other 
examinations provided to the veteran at this time did not 
report findings relevant to her fatigue, joint pain or muscle 
pain.


In August 1994 and November 1994, the veteran was again 
provided with VA joints examinations by the same examiner 
from 1993.  She complained of tiring easily, joint pain, and 
had a history of stress fractures to both femurs and lower 
legs.  The examiner noted pain in her right shoulder, knees, 
hips, and between the scapulas, with objective findings of no 
swelling, no deformity, and full range of motion with pain.  
He diagnosed fibromyalgia at this time.  In November 1994 the 
findings were essentially the same, except that the diagnosis 
this time was a history of exposure to Persian Gulf War 
hazards.

In December 1994, the same examiner provided the veteran with 
general medical and bones examinations.  The veteran reported 
chest pain, breathing problems, fatigue, joint pain, and 
sinus problems.  On objective findings her endocrine system 
and other systems were within normal limits, she had good 
carriage, posture and gait, and she was grossly intact 
neurologically.  There was also no swelling, deformity, 
shortening, false motion, or angulation of the bones and 
extremities.  The diagnosis for both examinations was a 
history of exposure to Persian Gulf War hazards.  The Board 
notes that none of these examination reports elaborate on the 
veteran's symptomatology or the diagnosis at all, and are 
rather conclusory in nature.  

From August to September 1995 the veteran was hospitalized at 
the Houston VA medical center for a Persian Gulf War Registry 
examination and observation.  She reported no energy, chest 
pain, migraines, nausea after eating, and insomnia.  She was 
discharged with diagnoses of chronic chest pain, migraines, 
cholelithiasis, rhinitis, minimal obstructive airway disease, 
folate deficiency, and myofascial symptoms.  

In February 1996 the veteran was provided yet another joints 
examination, this time with a different examiner.  The 
veteran reported leg pain since 1985-86 and right knee 
problems since she was twelve and was hit by a truck.  Her 
bones were normal, she was taking no medications and was able 
to perform all parts of her current job as a security guard.  
The examiner noted that she identified her leg aches as shin 
splints.  Her leg x-rays were normal.  The examiner noted 
that she had no residuals of her prior leg injuries, but 
failed to make a diagnosis.

In December 1998 the veteran had another joints examination, 
but according to the examiner she did not complain of chronic 
fatigue, generalized joint pain, or any chronic symptoms at 
this time, and he found no diagnosable condition upon 
examination.  Also in December 1998 the veteran underwent a 
neuropsychiatric assessment.  The results indicated that 
despite the fact that she subjectively believed that she had 
short term memory loss, that she was capable of average to 
high average short term memory performance and her 
concentration skills are generally in the high average to 
superior range. 

In response to an April 1998 Board remand the veteran was 
provided with additional examinations.  In a February 1999 VA 
examination report, the examiner noted that the veteran 
complained of aches and pains in her muscles and joints, and 
significant fatigue which caused her to miss work on 
occasion.  She noted that she had had these symptoms for 
seven years intermittently, and they affected her whole body.  
She also reported chronic parestheseias of the arms, and 
occasionally the legs, headaches, chest pain, a low grade 
fever, depression, a recurring sore throat, and sleep 
disturbance.  After reviewing the record and examining the 
veteran, the examiner stated that he believed that her aches, 
pains, low grade fever, upper respiratory infections, 
pharyngitis, fatigue, headaches, and migratory joint pains, 
were due to chronic fatigue syndrome.  He recommended 
neurological testing to rule out a demyelinating disorder and 
lab workups to eliminate other possible diagnoses.

Lab workups were performed upon his recommendation, and in a 
March 1999 update to his original report, the examiner noted 
that the lab results ruled out lupus, arthritis, and 
rheumatoid, and showed that she was exposed to Epstein-Barr 
virus at some point.  He concluded that although the 
neurological system needed to still be examined, the working 
diagnosis was chronic fatigue syndrome.  

Subsequent to this update, a March 1999 neurological 
examination was performed.  The examiner noted her complaints 
of fatigue, insomnia, myalgia, joint pain, headaches, and 
minor short term memory loss.  No focal neurological symptoms 
were noted.  The examiner found no underlying neurological 
disorder.  His impression was chronic fatigue syndrome with 
multifocal rather than diffuse myalgias and arthralgias.  He 
stated that her symptoms were not typical for fibromyalgia, 
but consistent with chronic fatigue syndrome, and that while 
there is some overlap between chronic fatigue syndrome and 
fibromyalgia, the best diagnosis was chronic fatigue 
syndrome.  He added that the cause of the chronic fatigue 
syndrome was unknown and could be multifactorial.  

The Board notes that both the February and March 1999 
examiners, after reviewing the veteran's history, documenting 
her symptoms on examination, and reviewing the results of her 
laboratory tests, diagnosed her as having chronic fatigue 
syndrome, a known clinical disorder.  The Board finds these 
VA medical opinions to be more clear and convincing than 
those provided by the VA physicians assistant in October 
1993, November 1994, and December 1994.  Not only were these 
examinations conducted by a physicians assistant and not a 
medical doctor, but it is not clear that this examiner 
reviewed the claims file prior to making his conclusion, and 
his examination reports were conclusory at best without the 
detail provided in the February and March 1999 examination 
reports.  Moreover, the 1993 and 1994 examiner did not 
provide any diagnosis more definitive than 'history of 
exposure to Gulf War hazards" with no indication of any 
current manifestations of this exposure.  The February and 
March 1999 examinations clearly included assessment of the 
veteran's claims file as well as contemporaneous examination 
findings and laboratory findings, and resulted in an 
unmistakable clinical diagnosis.  

In light of this evidence, the Board finds that the veteran 
has not established the evidence necessary for service 
connection for muscle pain, generalized joint pain, and 
fatigue, as a chronic disability resulting from an 
undiagnosed illness, and her claim therefor is denied.

Entitlement service connection for chronic fatigue syndrome 
on a direct basis was denied by the RO in a March 2000 
decision, and the veteran has not perfected an appeal of this 
decision.  Therefore, this claim is not properly before the 
Board and will not be considered.


ORDER

Entitlement to service connection for muscle pain as a 
chronic disability resulting from an undiagnosed illness is 
denied.

Entitlement to service connection for generalized joint pain 
as a chronic disability resulting from an undiagnosed illness 
is denied.

Entitlement to service connection for fatigue as a chronic 
disability resulting from an undiagnosed illness is denied.



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

